Citation Nr: 0835974	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  03-21 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include onychomycosis of the toenails.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to service connection for residuals of a cold 
injury to the right lower extremity.

5.  Entitlement to service connection for residuals of a cold 
injury to the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953, to include service in the Republic of Korea from July 
1952 to July 1953.  The veteran also had subsequent service 
with the Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001rating decision in 
which the RO, inter alia, denied the veteran's claims for 
service connection for onychomycosis of the toenails of both 
feet (also claimed as bilateral foot condition due to extreme 
cold), for peripheral neuropathy of the right and left lower 
extremities, and for residuals of a cold injury to the right 
and left lower extremities.  The veteran filed a notice of 
disagreement (NOD) in June 2002, and the RO issued a 
statement of the case (SOC) in July 2003.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2003.

In January 2005, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development and notice.  After accomplishing 
further action, the AMC continued the denial of each claim, 
as reflected in the August 2006 supplemental SOC (SSOC), and 
returned these matters to the Board for further appellate 
consideration.

In March 2007, the Board again remanded the claims to the RO, 
via the AMC, for additional development.  

In August 2007 correspondence, the veteran requested a 
hearing with RO personnel as well as a hearing before a 
Veterans Law Judge at the RO.  Accordingly, in September 
2007, the Board remanded the claims to provide the veteran 
with a hearing before a Decision Review Officer (DRO) at the 
RO.

In January 2008, the veteran testified during a hearing 
before a DRO at the RO; a transcript of that hearing is of 
record.  The DRO continued the denial of the claims, as 
reflected in a March 2008 SSOC.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.  Later in September 
2008, the undersigned VLJ granted the appellant's motion to 
advance this case on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008)..

As a final preliminary matter, the Board notes that in a June 
2008 letter, the veteran referenced a claim for retroactive 
disability compensation for the period from 2003 to 2006, and 
in a July 2008 letter he referenced retroactive payment for 
the period from 2004 to 2006.  As this matter is not properly 
before the Board, it is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  None of the disabilities currently under consideration 
was shown in service or for many years thereafter; and the 
competent, probative evidence on the question of whether any 
of the veteran's claimed disabilities is due to in-service 
exposure to cold weighs against each claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot 
disorder, to include onychomycosis of the toenails, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for service connection for residuals of a 
cold injury to the right lower extremity are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  The criteria for service connection for residuals of a 
cold injury to the left lower extremity are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2005 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and to advise VA of any other evidence or information 
pertinent to the claims.  After issuance of the March 2005 
letter, and opportunity for the veteran to respond, the 
August 2006 SSOC reflects readjudication of the claims.  In 
an April 2007 letter, the RO notified the veteran regarding 
the assignment of disability ratings and effective dates, 
consistent with Dingess/Hartman.  After issuance of the April 
2007 letter, and opportunity for the veteran to respond, the 
July 2007 SSOC reflects readjudication of the claims.  Hence, 
the veteran is not shown to be prejudiced by the timing of 
the aforementioned notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment records, a 
report from the United States Armed Services Center for 
Research of Unit Records, and reports of VA examinations.  
Also of record and considered in connection with the appeal 
are transcripts of the veteran's Board and DRO hearings as 
well as various written statements provided by the veteran 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the veteran asserts that all of his claimed 
disabilities are due to cold weather injury suffered during 
active service in Korea.  The veteran initially stated, 
including during a July 2001 VA examination, that he suffered 
cold weather injury when he was involved in a three-day 
battle against a fire during the winter in Korea.  In an 
April 2007 letter, and also during a May 2007 VA examination, 
the veteran stated that while unloading cargo ships in Inchon 
he often stepped in water or it was splashed upon him, and 
his legs were often subjected to extreme cold over long 
periods of time.  He added that he was often unable to change 
socks to dry his feet and legs.  During his September 2008 
Board hearing, the veteran testified that his foot 
disability, peripheral neuropathy, and residuals of a cold 
injury are basically all related to exposure to cold during 
the Korean conflict.  He stated that he worked in a port area 
where his feet were constantly wet.  He also stated that by 
October the temperature went down to zero degrees, making his 
feet and lower extremities constantly cold, and that his 
lower extremities hurt, turned red, and were raw.

An April 2006 report from the United States Armed Services 
Center for Research of Unit Records (formerly USASCRUR, then 
CURR, now the Joints Services Records Research Center 
(JSRRC)) reflects that there was a fire in June 1953 at the 
Inchon petroleum oil and lubricant position.  

The veteran's service medical records from active duty 
contain no mention of cold weather injury or any complaints 
referable to the feet or lower extremities, and the August 
1953 separation examination report reflects normal clinical 
evaluations of the feet and lower extremities.  Furthermore, 
examinations conducted during his reserve duty in February 
1954, June 1961, October 1965, November 1969, and June 1974 
also contain no mention of cold weather injury or any 
complaints referable to the feet or lower extremities and 
reflect normal clinical evaluations of the feet and lower 
extremities.  

During a July 2001 VA cold injury protocol examination, the 
veteran reported that while he was stationed in Korea he was 
involved in a three-day battle against a fire, during which 
they had to be hosed down every 15 minutes because the heat 
was so intense.  Afterward when he took his boots off, he 
realized that his feet were numb.  He stated that his feet 
were warmed with warm, salt water.  He noted that his skin 
did not turn black and he had no loss of flesh and no 
blisters.  He stated that he did not receive any medical 
treatment.  Since then, he stated that he has had fungus in 
his toenails and a tingling and cold feeling in his feet.

Examination of the lower extremities showed the skin to be 
pink, warm to the touch, and normal in texture.  There was no 
skin atrophy, ulceration, fungal or other infection, or 
scars.  There was no hair growth on the distal third of both 
legs.  There was onychomycosis of both first and second 
toenails but they were not deformed.  The other toenails were 
normal.  Pinprick sense was almost absent up to the proximal 
third of both legs.  Vibration sense was absent up to the 
middle third of both legs.  Light touch sense was absent on 
both feet.  Touch sense was present on the feet.  There was 
no pain or stiffness in any of the joints and there was good 
range of motion.  There were no deformities.  There was no 
pes planus or callus.  There was no pain on manipulation of 
the joints.  There were good and symmetrical femoral, 
popliteal, posterior tibial, and dorsalis pedis pulses.  X-
rays of the feet showed mild degenerative changes at the 
first metatarsophalangeal joints but no fracture, 
dislocation, or destructive process.  There were calcaneal 
spurs bilaterally involving both plantar aspect as well as 
the Achilles' tendon insertion site.

The examiner diagnosed the veteran with diabetes mellitus 
type 2, mild coronary artery disease, and status post 
thyroidectomy.  The examiner stated that the veteran has 
peripheral neuropathy of the lower extremities, which is 
indicative of a cold injury.  The examiner added that the 
peripheral neuropathy is extensive, going very proximal and 
reaching knee level, indicating that it is not associated 
with a cold injury.  The examiner noted that the veteran has 
a longstanding history of diabetes mellitus type 2.  The 
examiner then opined that the veteran's peripheral neuropathy 
is secondary to his diabetes and not to the cold injury.  The 
examiner noted that the onychomycosis does not appear to be 
longstanding as the toenails are not deformed, as should 
happen in a person with a longstanding history of toenail 
fungus.  The examiner again opined that the veteran did not 
suffer a cold injury during service.

An August 2002 private treatment note reflects complaints of 
fungal nails and leg cramping at night.  Examination showed 
the nails starting to look slightly improved with the 
debridement and the Tineacide.  Several nail plates were re-
debrided.  The veteran reported minimal, if any, improvement 
with the Gator-Aid in the night cramps and irritation.  There 
was mycosis.  The physician observed that the veteran has no 
hair growth on the feet and lower extremities and has night 
cramps, which are all consistent with the conditions found 
from frostbite or cold injury.  

As noted by the Board in the March 2007 remand, the veteran 
and his representative have taken vehement exception to the 
findings reported on the July 2001 VA examination and 
evidence has been offered showing the doctor was terminated 
from her position.  Given the circumstances, the Board felt 
that an additional examination should be afforded the 
veteran.

Accordingly, the veteran underwent another VA cold injury 
protocol examination in June 2006.  During the examination, 
he reported that the peripheral neuropathy in the feet began 
in 1952 or 1953 after three days of very cold exposure 
fighting an oil depot fire in Korea during winter.  He 
reported that degenerative joint disease of both feet began 
in 1979 or 1980 when he noticed pain in the ankles, Achilles, 
and feet.  He reported that the onychomycosis of the toes of 
both feet began in 1953.  He indicated that he had frozen 
feet while fighting the fire for three days straight and that 
he had stiffness of the joints of both feet during that time.

Examination of the feet showed onychomycosis, decreased 
sensation, decreased dorsal and plantar flexion strength of 
both great toes and both ankles, and the skin to be cool, but 
no infections or ulcerations, edema, or loss of tissue.  X-
rays of the left foot showed heel spurs and mild degenerative 
changes.  X-rays of the right foot showed heel spurs, mild 
degenerative changes, atherosclerosis, and Achilles 
enthesopthyte.  The examiner opined that the veteran's 
degenerative joint disease in both feet, neuropathic changes 
in both feet, and nail fungus are all as likely as not caused 
by service and cold exposure suffered during a three-day 
battle against an oil depot fire in freezing temperatures.

During a May 2007 VA examination, the veteran reported cold 
injury of the feet and peripheral neuropathy in both feet.  
The examiner noted that the issue has been examined and 
opinioned upon a number of times, latest in 2006 by himself 
and in 2001 by a long-time Compensation and Pension examiner.  
He noted that there has not been significant demonstration of 
in-service or in reserve duty injury of the feet and symptoms 
of cold injury to the feet, as claimed by the veteran.  The 
examiner noted the veteran's alleged onset of problems in 
1952 or 1953 but observed that there is no evidence to 
substantiate the circumstances and initial manifestations.  
The veteran denied receiving medical treatment during that 
time.  The examiner also noted that there are a great number 
of physicals during the veteran's 20-year period of reserve 
duty but that there is absolutely no mention of any foot 
pain, numbness, or problems with the feet at all.  The 
examiner stated that he feels that the veteran's memory is 
incorrect as to the appearance of peripheral neuropathy prior 
to the 1990s after a long history of diabetes.  The veteran 
reported exposure to sub freezing cold and wet weather during 
the winter while unloading freight ships.  After examination 
of the veteran, the examiner opined that, in view of the lack 
of subjective complaints about the feet and any abnormal 
findings during reserve duty from 1955 to 1974, the 
neuropathy and onychomycosis that now exist occurred post 
active duty years and is as likely as not caused by and 
related to the veteran's nonservice-connected diabetes.  The 
examiner stated that there is no objective evidence for 
medical treatment for the claimed condition from 1952 to 1953 
in Korea.  The examiner further opined that it is less likely 
as not that the complaints of peripheral neuropathy and nail 
changes are caused by or related to cold exposure claimed in 
1952 to 1953 in Korea.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Here, the Board finds that the VA medical opinions-
particularly, that of the May 2007 VA examiner-constitute 
the most persuasive medical evidence on the question of 
whether the veteran's claimed disabilities are associated 
with in-service exposure to cold, as alleged-based as they 
were on comprehensive examination of the veteran and 
consideration of his documented medical history and 
assertions.  While, as noted above, a private physician has 
opined that the veteran's symptoms are all consistent with 
the conditions found from frostbite or cold injury, this 
assessment is, by contrast, less probative.  There is no 
indication that the private physician reviewed the veteran's 
claims file, which fails to show any complaints referable to 
the feet or lower extremities during active service or during 
20 years of subsequent reserve duty.  

The Board notes that the same VA examiner completed both the 
June 2006 and May 2007 examinations.  The Board further notes 
that in June 2006 the examiner opined that the veteran's 
disabilities were as likely as not caused by service and cold 
exposure suffered during a three-day battle against an oil 
depot fire in freezing temperatures.  However, the examiner 
revised his opinion in May 2007, noting the lack of relevant 
complaints or findings in the service medical records, both 
during active and reserve service.  Moreover, the Board 
observes that this revised opinion takes into account 
USASCRUR's report verifying a fire during June 1953 and not 
during the winter.

As such, the Board finds that the most probative medical 
evidence to address the question of whether the veteran's 
disabilities are due to alleged cold injury in service weighs 
against each claim. 

In addition to the medical evidence, the Board has considered 
the assertions by and on behalf of the veteran; however, none 
of this evidence provides a basis for allowance of the 
claims.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
veteran nor his representative is shown to be other than a 
layperson without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that each of the 
claims for service connection must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence s against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a bilateral foot disorder, to include 
onychomycosis of the toenails, is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

Service connection for residuals of a cold injury to the 
right lower extremity is denied.

Service connection for residuals of a cold injury to the left 
lower extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


